Citation Nr: 0419562	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  97-29 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

REMAND

The veteran served on active duty from April 1986 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2001, the Board remanded the veteran's claims for 
further evidentiary development.  

Besides the issues listed above, the issue of entitlement to 
service connection for a cervical spine disability was 
developed for appellate review.  By rating action of April 
2003, the RO granted service connection for cervical spine 
degenerative joint disease and assigned an initial evaluation 
of 10 percent, effective from January 21, 1996.  The veteran 
has not expressed disagreement with the initial evaluation.  
Accordingly, this issue is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board finds that additional medical opinion evidence is 
required to determine whether the veteran has hypertension or 
a headache disability that is related to his military 
service.  

Regarding the veteran's hypertension claim, an October 2002 
VA examiner concluded that the veteran's hypertension was not 
related to any disease or injury incurred during the 
veteran's active military service.  However, it appears that, 
in forming this opinion, the examiner did not review the 
claims file, but instead relied on the veteran's own self-
reported history.  It is significant that the examiner did 
not review the file because it is apparent that the veteran 
had a number of blood pressure readings while on active duty 
that revealed diastolic pressures of 90 mm or greater and at 
least one systolic reading of greater than 160 mm.  This 
might very well represent hypertensive vascular disease, or 
at the least the prodromal signs of essential hypertension.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2003) (diastolic 
pressures predominantly 90 mm or more constitute 
hypertension).  Consequently, in order that an opinion may be 
formed on the basis of a review of the pertinent evidence of 
record, another VA examination is required.

In addition, the October 2002 VA examination report reflects 
that the veteran reported having received treatment for his 
hypertension from a private physician one year after his 
separation from military service.  Any such treatment reports 
should be obtained to ensure that the record is complete.

Regarding the veteran's claim of service connection for 
headaches, additional evidentiary development is required to 
reconcile varying opinions as to the nature of the veteran's 
headache disability and its origin.  For example, an October 
2002 VA spine examination report reflects that the examiner 
concluded that the veteran's neck pain and headaches were 
related to injuries incurred during his active military 
service.  Additionally, a June 1999 opinion from Daniel 
Fasciano, D.O., indicates that the veteran's headaches were 
aggravated by his cervical spine degenerative disease 
process.  38 C.F.R. § 3.310 (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).

In contrast, during a VA cranial nerve examination in October 
2002, the examiner, who reviewed the veteran's claims file, 
noted that the veteran had a strong family history, both 
maternal and paternal, for headaches.  Thus, it was his 
opinion that the veteran had migraine headaches that were 
unlikely to have been related to any disease or injury during 
active service.  However, the VA examiner did not provide any 
discussion of the clinical findings of headaches in the 
service medical records or earlier findings of tension 
headaches, such as those made on VA examination in May 1997, 
including the finding that the veteran did not in fact 
experience migraine headaches, but instead had muscle tension 
headaches.  Nor did the October 2002 examiner provide any 
rationale for his opinion.  Consequently, the veteran should 
be afforded an examination in order to determine the exact 
nature of any headache disability-migraine versus tension 
headaches-and any relationship of either to military 
service.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated his 
hypertension or headaches since service, 
particularly any care provider he saw 
within a year of military service or 
shortly thereafter.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to include all treatment reports 
of the private physician referenced in 
the October 2002 VA hypertension 
examination report.  The RO should ensure 
that its efforts to obtain the identified 
records are fully documented in the 
claims folder.  If the RO is unsuccessful 
in obtaining any medical records 
identified by the appellant, it should 
inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.

2.  Then, the RO should schedule the 
veteran for a VA hypertension examination 
to determine the nature and time of onset 
of hypertension.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  All necessary tests and 
studies are to be performed and all 
findings are to be reported in detail.  
After a complete review of the claims 
folder and an examination of the veteran, 
the examiner should provide an opinion as 
to the medical probabilities that 
hypertension, of whatever etiology, was 
first manifested during the veteran's 
period of military service, or was 
manifested to a compensable degree within 
a year of discharge from service.  The 
rationale for all opinions expressed 
should be provided.

3.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the nature and onset of a 
headache disability.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  All necessary tests and 
studies are to be performed and all 
findings are to be reported in detail.  
After review of all of the material in 
the claims file, the examiner should 
provide opinions as to the nature of the 
veteran's headache disability-tension 
headaches, migraine headaches, or both.  
The examiner should also state the 
medical probabilities that any headache 
disability, whether of familial etiology 
or not, began during the veteran's period 
of military service, or has been caused 
or made worse by the veteran's service-
connected cervical spine disability.  The 
extent of any worsening caused by the 
cervical spine disability should be set 
forth in detail.  The rationale for all 
opinions expressed should be fully 
explained.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the medical 
opinion evidence does not respond to all 
questions set forth above, the reports 
must be returned to the examiners for 
corrective action.  See 38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 
268, 271 (1998).

5.  The RO must review the claims folder 
and ensure that all remaining 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)) are completed.  

6.  After completion of the foregoing, 
the RO should re-adjudicate the issues 
remaining on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
the opportunity to respond. Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
necessary.  

The purpose of this remand is to obtain additional evidence 
and ensure that the veteran is afforded due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusions warranted in this case.  No 
action is required by the veteran until contacted by the RO; 
however, he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

